                             Case: 20-13482                   Doc: 306            Filed: 12/28/20                Page: 1 of 46

                                                        UNITED STATES BANKRUPTCY COURT
                                                         WESTERN DISTRICT OF OKLAHOMA




          IN RE: RHA STROUD INC                                                                            } Case Number: 20-13482 SAH
                                                                                                           }
          DEBTOR                                                                                           } Jointly Administered
                                                                                                           }
                                                                                                           } CHAPTER 11


                                        DEBTOR'S STANDARD MONTHLY OPERATING REPORT (BUSINESS)

                                                               FOR THE PERIOD
                                                     FROM OCTOBER 25, 2020 TO NOVEMBER 30, 2020

      Comes now the above-named debtor and files its Monthly Operating Reports in accordance with the Guidelines established by the United States
      Trustee and FRBP 2015.


                                                                                                              /s/ Esther McKean
                                                                                                                 Attorney for Debtor’s Signature

          Debtor's Address
          and Phone Number:
                                                                                                              Esther McKean
          Stroud Regional Medical Center

          2308 Highway 66 West                                                                                420 S. Orange Avenue. Suite 1200

          Stroud, OK 74079                                                                                   Orlando, Fl, 32801

          Lincoln County                                                                                     Telephone: 407-419-8583

      Note: The original Monthly Operating Report is to be filed with the court and a copy simultaneously provided to the United States Trustee Office.
      Monthly Operating Reports must be filed by the 20th day of the following month.


      For assistance in preparing the Monthly Operating Report, refer to the following resources on the United States Trustee Program Website,
      http://www.usdoj.gov/ust/r21/index.htm.
          1) Instructions for Preparations of Debtor’s Chapter 11 Monthly Operating Report.
          2) Initial Filing Requirements.
          3) Frequently Asked Questions (FAQs) http://www.usdoj.gov/ust/.




Monthly Operating Report                                                   Unaudited                                                         11:08 AM, 12/21/2020
     Case: 20-13482   Doc: 306   Filed: 12/28/20   Page: 2 of 46




28
     Case: 20-13482   Doc: 306   Filed: 12/28/20   Page: 3 of 46




28
     Case: 20-13482   Doc: 306   Filed: 12/28/20   Page: 4 of 46




28
     Case: 20-13482   Doc: 306   Filed: 12/28/20   Page: 5 of 46




28
                            Case: 20-13482    Doc: 306       Filed: 12/28/20         Page: 6 of 46

                        MONTHLY SCHEDULE OF RECEIPTS & DISBURSEMENTS
              FOR THE PERIOD BEGINNING OCTOBER 25, 2020 AND ENDING NOVEMBER 30, 2020

OTHER RECEIPTS:
Describe Each Item of Other Receipt and List Amount of Receipt. Write totals on Page MOR-2, Line 2C

                                                                                                    Cumulative
Description                                                        Current Month                   Petition to Date
Transfer from X4749                                           $            3,083,548.06                     3,083,548.06
                                                                                                                     -
                                                                                                                     -
                                                                                                                     -
                                                                                     -                               -
                                                                                     -                               -
TOTAL OTHER RECEIPTS                                          $            3,083,548.06      $              3,083,548.06

"Other Receipts" includes Loans from Insiders and other sources (i.e. Officer/Owner, related parties directors,
related corporations, etc.). Please describe below:

          Amount                     Source of Funds                   Purpose                   Repayment Schedule

     $                      -
     $                      -

OTHER DISBURSEMENTS:


Describe Each Item of Other Disbursement and List Amount of Disbursement. Write totals on Page MOR-2, Line 5W

                                                                                                     Cumulative
Description                                                        Current Month                   Petition to Date
Other Hospital Expenses                                                          4,725.01                        4,725.01
                                                                                      -                               -
                                                                                      -                               -
                                                                                      -                               -
                                                                                      -                               -
                                                                                      -                               -
TOTAL OTHER DISBURSEMENTS                                     $                  4,725.01    $                   4,725.01
NOTE: Attach a current Balance Sheet and Income (Profit & Loss) Statement




 Monthly Operating Report                              Unaudited                                      11:08 AM, 12/21/2020
                            Case: 20-13482       Doc: 306       Filed: 12/28/20       Page: 7 of 46

                        MONTHLY SCHEDULE OF RECEIPTS & DISBURSEMENTS
              FOR THE PERIOD BEGINNING OCTOBER 25, 2020 AND ENDING NOVEMBER 30, 2020

OTHER RECEIPTS:
Describe Each Item of Other Receipt and List Amount of Receipt. Write totals on Page MOR-2, Line 2C

                                                                                                    Cumulative
Description                                                           Current Month                Petition to Date

                                                                                                                      -
                                                                                                                      -
                                                                                                                      -
                                                                                      -                               -
                                                                                      -                               -
TOTAL OTHER RECEIPTS                                             $                    -      $                        -

"Other Receipts" includes Loans from Insiders and other sources (i.e. Officer/Owner, related parties directors,
related corporations, etc.). Please describe below:

          Amount                        Source of Funds                  Purpose                 Repayment Schedule

     $                      -
     $                      -

OTHER DISBURSEMENTS:


Describe Each Item of Other Disbursement and List Amount of Disbursement. Write totals on Page MOR-2, Line 5W

                                                                                                     Cumulative
Description                                                           Current Month                Petition to Date
Transfer to Commercial Account    831                                       3,083,548.06                    3,083,548.06
                                                                                                                     -
                                                                                                                     -
                                                                                                                     -
                                                                                                                     -
                                                                                                                     -

                                                                                      -                               -
TOTAL OTHER DISBURSEMENTS                                        $          3,083,548.06     $              3,083,548.06
NOTE: Attach a current Balance Sheet and Income (Profit & Loss) Statement




 Monthly Operating Report                                 Unaudited                                   11:08 AM, 12/21/2020
                                                                               Case: 20-13482                                    Doc: 306                                 Filed: 12/28/20                                      Page: 8 of 46


STROUD REGIONAL MEDICAL CENTER                                                   1                 2                    3                      4                      5                     6                      7                     8                      9                  10                     11                     12
INCOME STATEMENT




                                                                     Oct‐2019          Nov‐2019          Dec‐2019               Jan‐2020               Feb‐2020               Mar‐2020              Apr‐2020               May‐2020              Jun‐2020               Jul‐2020               Aug‐2020              Sept‐2020              YTD
                                                                      Actual            Actual            Actual                 Actual                 Actual                 Actual                Actual                 Actual                Actual                Actual                  Actual                Actual               Actual
             Gross Patient Revenue
              Inpatient Revenue                                  $         15,232 $          47,593 $               ‐       $              ‐       $              ‐       $             ‐       $              ‐       $             ‐       $              ‐       $              ‐       $             ‐       $             ‐       $          62,825
              Swing Bed Revenue                                         3,518,818         3,389,104                 ‐                      ‐                      ‐                     ‐                      ‐                     ‐                      ‐                      ‐                     ‐                     ‐               6,907,922
              Outpatient Revenue                                          621,488           609,452                 ‐                      ‐                      ‐                     ‐                      ‐                     ‐                      ‐                      ‐                     ‐                     ‐               1,230,940
              Observation Revenue                                           7,204             9,842                 ‐                      ‐                      ‐                     ‐                      ‐                     ‐                      ‐                      ‐                     ‐                     ‐                  17,045

             Total Gross Patient Revenue                                4,162,742        4,055,990                  ‐                      ‐                      ‐                     ‐                      ‐                     ‐                      ‐                      ‐                     ‐                     ‐               8,218,732

             Contractual Allowances & Deductions
              Allow. & Adjustments to Revenue                            (287,066)       (1,246,035)                    0                      0                      0                     0                      0                     0                      0                      0                     0                     0          (1,533,102)
              Bad Debt                                                   (231,608)           45,139                     0                      0                      0                     0                      0                     0                      0                      0                     0                     0            (186,469)

             Total Contractual Allowances & Deductions                   (518,674)       (1,200,897)                ‐                      ‐                      ‐                     ‐                      ‐                     ‐                      ‐                      ‐                     ‐                     ‐              (1,719,571)

             Other Revenue
              Misc. Revenue                                                      0                 0                    0                      0                      0                     0                      0                     0                      0                      0                     0                     0                    0
              Rebate                                                             0                 0                    0                      0                      0                     0                      0                     0                      0                      0                     0                     0                     0
              Cafeteria Revenue‐SRMC                                            67               223                    0                      0                      0                     0                      0                     0                      0                      0                     0                     0                   290

             Total Other Revenue                                                67               223                ‐                      ‐                      ‐                     ‐                      ‐                     ‐                      ‐                      ‐                     ‐                     ‐                      290

             Net Patient Revenue                                        3,644,134        2,855,317                  ‐                      ‐                      ‐                     ‐                      ‐                     ‐                      ‐                      ‐                     ‐                     ‐               6,499,451

             Operating Expenses
              Contract Labor                                              934,251         1,668,185                     0                      0                      0                     0                      0                     0                      0                      0                     0                     0           2,602,435
              Purchased Services                                        2,317,956         2,435,421                     0                      0                      0                     0                      0                     0                      0                      0                     0                     0           4,753,377
              Legal Fees                                                   33,035            36,513                     0                      0                      0                     0                      0                     0                      0                      0                     0                     0              69,548
              Other Professional Fees                                     208,278           262,849                     0                      0                      0                     0                      0                     0                      0                      0                     0                     0             471,126
              Medical & Patient Care Supplies                             305,675           318,425                     0                      0                      0                     0                      0                     0                      0                      0                     0                     0             624,100
              Other Supply Expenses                                        26,790            27,898                     0                      0                      0                     0                      0                     0                      0                      0                     0                     0              54,688
              Utilities                                                    14,671            14,205                     0                      0                      0                     0                      0                     0                      0                      0                     0                     0              28,876
              Insurance Expense                                             1,966             1,965                     0                      0                      0                     0                      0                     0                      0                      0                     0                     0               3,931
              Leases and Rentals                                           85,773           107,297                     0                      0                      0                     0                      0                     0                      0                      0                     0                     0             193,070
              Depr & Amort Expense                                         25,677            25,677                     0                      0                      0                     0                      0                     0                      0                      0                     0                     0              51,354
              Other Operating Expenses                                    188,096            45,461                     0                      0                      0                     0                      0                     0                      0                      0                     0                     0             233,556

             Total Operating Expenses                                   4,142,166        4,943,896                  ‐                      ‐                      ‐                     ‐                      ‐                     ‐                      ‐                      ‐                     ‐                     ‐               9,086,062

             Net Operating Income (Loss)                                 (498,032)       (2,088,579)                ‐                      ‐                      ‐                     ‐                      ‐                     ‐                      ‐                      ‐                     ‐                     ‐              (2,586,611)

             Non‐Operating Income (Expense)
              Rental Income‐SRMC                                              106               53                      0                      0                      0                     0                      0                     0                      0                      0                     0                     0                   159
              Grant Revenues‐SRMC                                          10,077                0                      0                      0                      0                     0                      0                     0                      0                      0                     0                     0                10,077
              Interest Income‐SRMC                                              2                3                      0                      0                      0                     0                      0                     0                      0                      0                     0                     0                     6
              Gain (Loss) on Disposal of Assets‐SRMC                            0                0                      0                      0                      0                     0                      0                     0                      0                      0                     0                     0                     0
              Interest Expense                                           (111,088)        (110,954)                     0                      0                      0                     0                      0                     0                      0                      0                     0                     0              (222,042)
             Net Non‐Operating Income (Expense)                          (100,903)        (110,898)                 ‐                      ‐                      ‐                     ‐                      ‐                     ‐                      ‐                      ‐                     ‐                     ‐                  (211,801)

             Net Income (Loss)                                   $       (598,935) $     (2,199,477) $              ‐       $              ‐       $              ‐       $             ‐       $              ‐       $             ‐       $              ‐       $              ‐       $             ‐       $             ‐       $      (2,798,412)
FOOTNOTES
October:     * Inpatient Revenue ‐ September had 33 inpatient days compared to only 6 inpatient days in October.
             * Observation Revenue ‐ September had 3 observation cases compared to 1 (a 23 hour stay) in October.
             * Contractual allowances & deductions ‐ Medicare Contractual Allowances: Medicare swing bed projected collections went from 66.2% in September to 85% in October. September swing bed charges were $2,972,547 and projected collections (based on a fixed rate given by CMS) were $1,967,101. In
             October the swing bed charges were $2,644,877 and projected collections were $2,247,470. Medicare Cost Report Settlement: In September $660,500 was moved into a payable for what we believe is due back to CMS (from a payment received in April 2020). Medicaid SHOPP payment: In October
             SRMC received a SHOPP payment of $306,497.25. Administrative Adjustments: Admin adjustments were high in September because rev cycle did an AR clean up and Dr. Turner is out of network with Medicare. Since he is no longer there, they adjusted professional fees for non‐contracted. Bad Debt:
             September was high because rev cycle did their yearly write off of traditional bad debt in Aug and Sept. Beginning in October, they have started doing the write offs monthly.
             * Other Revenue ‐ Rebate: September had a correction for an entry posted in December of 2019.
             * Legal Fees ‐ September was low because August was accrued on a 3 month average and ended up being over accrued by $16k.
             * Other Supply Expenses ‐ MedSurg Minor Equipment: $1,086 for a laptop & $839.08 for a fridg and shower. Lab Minor Equipment: $4,949.43 for a fridg and $224.56 for a utility cart. Pharmacy Other Operating: $1,226 for blister packs and labels. Dietary Minor Equipment: $4,035 for a new range.
             HIM Minor Equipment: $1,146.06 for an LED monitor & hp elite desktop.
             *Other Operating Expenses ‐ Plant Ops Rep/Maint: $133,200.75 for sanitary waste line replacement. $4k to replace a compressor on rooftop AC unit.
             * Grant Revenue ‐ SRMC received $10,076.74 from an OSU SHIPP Grant.




                                                                                                                                                                                                                                                                                                                                       FPGROUP110039
                                                                              Case: 20-13482                              Doc: 306                      Filed: 12/28/20                            Page: 9 of 46


STROUD REGIONAL MEDICAL CENTER                                                 1                2                3                 4                5                6                 7                 8                9                 10               11                12
INCOME STATEMENT




                                                                   Oct‐2019          Nov‐2019         Dec‐2019          Jan‐2020         Feb‐2020         Mar‐2020          Apr‐2020         May‐2020          Jun‐2020          Jul‐2020         Aug‐2020         Sept‐2020                YTD
                                                                     Actual           Actual            Actual           Actual           Actual            Actual           Actual            Actual            Actual           Actual           Actual            Actual                Actual
November:    * Inpatient Revenue ‐ October had 6 inpatient days compared to 11 in November.
             * Observation Revenue ‐ Both October and November have 1 observation day. The patient day in November had higher charges.
             * Contractual allowances & deductions ‐ Medicare & Commercial Adjustments: In November the contractual allowance reserve changed to being calculated on the outstanding AR balance and not just the current months charges. Medicaid SHOPP payment: In October SRMC received a SHOPP payment
             of $306,497.25. Bad Debt Adjustments: November had a $26k credit from a reclass of Oct charges and the change in how the reserve is calculated caused a $19k credit in November.
             * Contract Labor ‐ The week of 11/1‐11/7 was entered twice in November and the credit was incorrectly put into October.
             * Other Professional Fees ‐ Dialysis Purch Services: October was under accrued by $10,686. November's Dialysis revenue went from $130k in October to $213k in November. This would cause the higher charges seen in this account in November.
             * Leases & Rentals ‐ Wound Care Rentals: November has $11.5K in October invoices.
             *Other Operating Expenses ‐ Plant Ops Rep/Maint: October had high charges due to $133,200.75 for sanitary waste line replacement and $4k to replace a compressor on rooftop AC unit.
             * Grant Revenue ‐ In October, SRMC received $10,076.74 from an OSU SHIPP Grant.




                                                                                                                                                                                                                                                                                    FPGROUP110040
                                                  Case: 20-13482   Doc: 306          Filed: 12/28/20              Page: 10 of 46


STROUD REGIONAL MEDICAL CENTER
COMPARATIVE BALANCE SHEETS
As of November 30, 2020 and October 31, 2020                                                June 30, 2019                   June 2019




                                                                        Nov‐2020                              Oct‐2020                      Var $        Var %

                  Current Assets
                   Cash & Cash Equivalents                         $     379,987             $              1,242,729        $          (862,742)        (69%)
                   Restricted Cash                                       112,147                              112,147                        ‐             ‐

                   Accounts Receivable                                  8,520,292                            7,974,360                   545,932           7%
                   Bad Debt & Allowances                               (4,161,174)                          (3,770,984)                 (390,191)        (10%)

                     Net Receivables                                   4,359,117                            4,203,376                   155,741            4%

                   Due From Other Third Parties                           15,683                               15,085                       598             4%
                   Intercompany A/R (A/P)                                234,481                              234,481                       ‐               ‐
                   Inventories                                           255,041                              240,010                    15,031             6%
                   Prepaid Expenses                                       41,330                               27,993                    13,337            48%
                   Deposits‐SRMC                                          72,700                                5,500                    67,200         1,222%

                  Total Current Assets                                  5,470,487                            6,081,322                  (610,835)        (10%)

                  Property Plant & Equipment
                   Building & Improvements                              4,620,000                            4,620,000                       ‐             ‐
                   Equipment                                            1,182,571                            1,173,407                     9,165           1%
                   Construction in Progress                               178,150                              178,150                       ‐             ‐
                   Leasehold Improvements                                 434,081                              434,081                       ‐             ‐
                   Accumulated Depreciation                            (3,323,074)                          (3,297,397)                  (25,677)         (1%)

                  Total Property Plant & Equipment                     3,091,729                            3,108,242                    (16,513)         (1%)

                  Total Assets                                     $   8,562,216             $              9,189,564        $          (627,348)         (7%)




                                                                                                                                                    FPGROUP110034
                                                  Case: 20-13482                Doc: 306              Filed: 12/28/20                   Page: 11 of 46


STROUD REGIONAL MEDICAL CENTER
COMPARATIVE BALANCE SHEETS
As of November 30, 2020 and October 31, 2020                                                                    June 30, 2019                     June 2019




                                                                                          Nov‐2020                                  Oct‐2020                       Var $                             Var %
                  Current Liabilities
                   Accounts Payable                                            $      108,508,502                $              107,070,728        $          1,437,774                               1%
                   Current Portion of Capital Leases                                      488,237                                   473,531                      14,707                               3%
                   Accrued Interest                                                       729,608                                   657,005                      72,602                              11%
                   Accrued Expenses                                                     5,048,921                                 4,987,169                      61,753                               1%
                   Due to Third Party Payers                                           (4,752,852)                               (4,752,852)                        ‐                                 ‐

                  Total Current Liabilities                                           110,022,417                               108,435,581                   1,586,836                               1%

                  Long Term Liabilities
                   Notes Payable                                                         8,050,797                                 8,050,797                         ‐                                 ‐
                   Long Term Portion of Capital Leases                                   4,131,763                                 4,146,469                     (14,707)                             (0%)

                  Total Long Term Liabilities                                           12,182,560                               12,197,266                     (14,707)                              (0%)

                  Total Liabilities                                                   122,204,977                               120,632,848                   1,572,129                               1%

                  Equity
                   Additional Paid‐In Capital                                            1,543,512                                 1,543,512                         ‐                              ‐
                   Distribution to Affiliate‐One Cura                                     (100,000)                                 (100,000)                        ‐                              ‐
                   Retained Earnings                                                  (112,287,861)                             (112,287,861)                        ‐                              ‐
                   YTD Net Income (Loss)                                                (2,798,412)                                 (598,935)                 (2,199,477)                        (367%)

                  Total Equity                                                        (113,642,761)                             (111,443,284)                 (2,199,477)                             (2%)

                  Total Liabilities & Equity                                   $         8,562,216               $                 9,189,564       $           (627,348)                              (7%)
FOOTNOTES
October:          * Cash & Cash Equivalents ‐ There was a bankruptcy freeze on the accounts that prevented cash from being swept on 10/27.
                  * Inventories ‐ Inventory Clearing: $36,223 was received by MM on 10/30 for Stability Biologics & Organogenesis POs that were not invoiced in October.
November:         * Cash & Cash Equivalents ‐ October was high because there was a bankruptcy freeze on the accounts that prevented cash from being swept on 10/27.
                  * Prepaid Expenses ‐ The years worth of insurance was added to prepaids in November.
                  * Deposits ‐ Due to the bankruptcy filing, deposits had to be paid to several vendors to allow the hospital to sill order from them. Medline deposit $20k, McKesson deposit $3k,
                  Organogenesis deposit $39.2K, and Owens&Minor deposit $5k.




                                                                                                                                                                                     FPGROUP110035
                               Case: 20-13482         Doc: 306           Filed: 12/28/20         Page: 12 of 46

                                             ATTACHMENT 1
                          MONTHLY ACCOUNTS RECEIVABLE RECONCILIATION AND AGING

Name of Debtor: RHA STROUD, INC                                                       Case Number: 20-13482

Report Period Beginning: 10/25/2020                                                   Period Ending: 11/30/2020

ACCOUNTS RECEIVABLE AT PETITION DATE                        $          7,459,501.37

                                          ACCOUNTS RECEIVABLE RECONCILIATION

(Include all accounts receivable, pre-petition and post-petition, including charge card sales which have not been received):

    Beginning of Month Balance                                                                                 $           7,459,501.37
     PLUS: Current Month New Billings                                                                                      4,104,293.22 (a)
     MINUS: Collection During the Month                                                                                    3,084,613.06
     PLUS/MINUS: Adjustments or Writeoffs                                                                                           -   (b)
    End of Month Balance                                                                                       $              8,479,182

*For any adjustments or Write-offs provide explanation and supporting documentation, if applicable:


                                     POST PETITION ACCOUNTS RECEIVABLE AGING
                                  (Show the total for each aging category for all accounts receivable)

             0-30 Days                 31-60 Days                   61-90 Days              Over 90 Days                  Total
         $     4,573,761.62        $         491,344.22         $        485,553.97         $   2,928,521.72       $       8,479,181.53

For any receivables in the "Over 90 Days" category, please provide the following:


         Customer                  Receivable Date         Status*




* Collection efforts taken, estimate of collectability, write-off, disputed account, etc.

(a) Reflects a net figure to agree with the ending balance.
(b) Information not provided to determine whether any adjustments or write-offs were made.




    Monthly Operating Report                                        Unaudited                                          1:00 PM, 12/28/2020
                                                         Case: 20-13482                         Doc: 306                  Filed: 12/28/20                Page: 13 of 46
 #####                                                                                        Stroud Regional Medical Center
                                                                                                                                                                           Page: 1
                                                                   Period End Aging Analysis Report - Summary as of November, 2021
 11:19
                                                                                      Summarized by Financial Class

 Application Code:         AR                                                                                                                                User Login Name:
 Financial Class                        0 - 30 Days                    31 - 60 Days                61 - 90 Days                 91 - 120 Days       Over 120 Days                 Balance
AD - Medicare Advant                800,878.53    54.59%                236,625.32              16.13%            273,186.91                     94,666.59    6.45%              61,786.91    4.21%    1,467,144.26
                                                                                                                                18 62
                 UnBille             11,402.48    86.83%                  1,728.73              13.17%                  0.00   0.00%                  0.00    0.00%                   0.00    0.00%      13,131.21
                 d
AD                                  812,281.01    54.87%                238,354.05              16.10%            273,186.91                     94,666.59    6.40%              61,786.91    4.17%    1,480,275.47
                                                                                                                               18 46
AU - Auto                                 0.00     0.00%                      0.00               0.00%                255.50   0.44%                  0.00    0.00%              57,900.28   99.56%      58,155.78

                 UnBille                  0.00     0.00%                      0.00               0.00%                  0.00   0.00%                  0.00    0.00%                   0.00    0.00%            0.00
                 d
AU                                        0.00     0.00%                      0.00               0.00%                255.50   0.44%                  0.00    0.00%              57,900.28   99.56%      58,155.78

BC - Blue Cross/Blue                 29,969.66    44.98%                    214.60               0.32%             23,797.64                      4,195.65    6.30%               8,444.98   12.68%      66,622.53
                                                                                                                                35 72
                 UnBille             13,466.43     100.00                     0.00               0.00%                  0.00   0.00%                  0.00    0.00%                   0.00    0.00%      13,466.43
                 d                                     %
BC                                   43,436.09    54.23%                    214.60               0.27%             23,797.64                      4,195.65    5.24%               8,444.98   10.54%      80,088.96
                                                                                                                               29.71
BD - Bad Debt                             0.00     0.00%                      0.00               0.00%                  0.00   0.00%                  0.00    0.00%              50,166.12   100.00%     50,166.12

                 UnBille                  0.00     0.00%                      0.00               0.00%                  0.00   0.00%                  0.00    0.00%                   0.00    0.00%            0.00
                 d
BD                                        0.00     0.00%                      0.00               0.00%                  0.00   0.00%                  0.00    0.00%              50,166.12   100.00%     50,166.12

CC - Charity Care                         0.00     0.00%                      0.00               0.00%                  0.00   0.00%                  0.00    0.00%              14,249.60   100.00%     14,249.60

                 UnBille                  0.00     0.00%                      0.00               0.00%                  0.00   0.00%                  0.00    0.00%                   0.00    0.00%            0.00
                 d
CC                                        0.00     0.00%                      0.00               0.00%                  0.00   0.00%                  0.00    0.00%              14,249.60   100.00%     14,249.60

CH - Champus/Champ                    3,280.16    20.54%                  1,360.96               8.52%              6,729.02                      2,035.90     12.75              2,561.32   16.04%      15,967.36
                                                                                                                                42 14
                 UnBille                  0.00     0.00%                      0.00               0.00%                  0.00   0.00%                  0.00    0.00%                   0.00    0.00%            0.00
                 d
CH                                    3,280.16    20.54%                  1,360.96               8.52%              6,729.02                      2,035.90     12.75              2,561.32   16.04%      15,967.36
                                                                                                                               42 14                              %
CO - Commercial                     520,041.21    54.28%                 34,169.41               3.57%             11,687.48   1.22%            361,805.50     37.77             30,310.58    3.16%     958,014.18

                 UnBille              5,251.49    71.13%                  2,131.20              28.87%                  0.00   0.00%                  0.00    0.00%                   0.00    0.00%        7,382.69
                 d
CO                                  525,292.70    54.41%                 36,300.61               3.76%             11,687.48   1.21%            361,805.50     37.48             30,310.58    3.14%     965,396.87

EH - Employee Health                      0.00     0.00%                      0.00               0.00%                  0.00   0.00%                  0.00    0.00%                  44.00   100.00%         44.00

                 UnBille                  0.00     0.00%                      0.00               0.00%                  0.00   0.00%                  0.00    0.00%                   0.00    0.00%            0.00
                 d
EH                                        0.00     0.00%                      0.00               0.00%                  0.00   0.00%                  0.00    0.00%                  44.00   100.00%         44.00

EO - Early Out                            0.00     0.00%                 81,587.18               3.99%            125,657.69   6.15%            173,118.49    8.48%        1,661,951.57      81.38%    2,042,314.93

                 UnBille                  0.00     0.00%                      0.00               0.00%                  0.00   0.00%                  0.00    0.00%                   0.00    0.00%            0.00
                 d
EO                                        0.00     0.00%                 81,587.18               3.99%            125,657.69   6.15%            173,118.49    8.48%        1,661,951.57      81.38%    2,042,314.93

IH - Indian Health                   25,372.17    20.35%                 30,542.28              24.50%             25,229.64                     22,681.37     18.19             20,855.25   16.73%     124,680.71
                                                                                                                                20 24
                 UnBille              2,032.23     100.00                     0.00               0.00%                  0.00   0.00%                  0.00    0.00%                   0.00    0.00%        2,032.23
                 d                                     %
IH                                   27,404.40    21.63%                 30,542.28              24.10%             25,229.64                     22,681.37     17.90             20,855.25   16.46%     126,712.94
                                                                                                                               19.91                              %
MC - Medicare                   2,825,825.17      96.81%                  3,183.33               0.11%                 95.80   0.00%              1,902.28    0.07%              87,998.25    3.01%    2,919,004.83

                 UnBille             42,297.70     100.00                     0.00               0.00%                  0.00   0.00%                  0.00    0.00%                   0.00    0.00%      42,297.70
                 d                                     %
MC                              2,868,122.87      96.85%                  3,183.33               0.11%                 95.80   0.00%              1,902.28    0.06%              87,998.25    2.97%    2,961,302.53

MD - Medicaid                        98,392.79    83.22%                  8,002.16               6.77%              7,979.57   6.75%              1,196.26    1.01%               2,666.04    2.25%     118,236.82

                 UnBille             15,707.24     100.00                     0.00               0.00%                  0.00   0.00%                  0.00    0.00%                   0.00    0.00%      15,707.24
                 d                                     %
MD                                  114,100.03    85.18%                  8,002.16               5.97%              7,979.57   5.96%              1,196.26    0.89%               2,666.04    1.99%     133,944.06

OM - OCC Med                              0.00     0.00%                      0.00               0.00%                  0.00   0.00%                  0.00    0.00%                156.49    100.00%        156.49

                 UnBille                  0.00     0.00%                      0.00               0.00%                  0.00   0.00%                  0.00    0.00%                   0.00    0.00%            0.00
                 d
OM                                        0.00     0.00%                      0.00               0.00%                  0.00   0.00%                  0.00    0.00%                156.49    100.00%        156.49

SP - Self Pay                       159,672.27    32.84%                 83,290.78              17.13%              9,998.81   2.06%             35,084.99    7.21%             198,235.60   40.77%     486,282.45

                 UnBille             11,877.42    96.60%                      0.00               0.00%                  0.00   0.00%                  0.00    0.00%                418.57     3.40%      12,295.99
                 d
SP                                  171,549.69    34.41%                 83,290.78              16.71%              9,998.81   2.01%             35,084.99    7.04%             198,654.17   39.84%     498,578.44

VA - VA                                   0.00     0.00%                  3,084.84              13.09%                935.91   3.97%              2,513.39     10.67             17,025.64   72.27%      23,559.78

                 UnBille              4,985.30     100.00                     0.00               0.00%                  0.00   0.00%                  0.00    0.00%                   0.00    0.00%        4,985.30
                 d                                     %
VA                                    4,985.30    17.46%                  3,084.84              10.81%                935.91   3.28%              2,513.39    8.80%              17,025.64   59.64%      28,545.08

WC - Work Comp                        2,059.86     9.35%                  5,423.43              24.61%                  0.00   0.00%               434.50     1.97%              14,115.60   64.06%      22,033.39

                 UnBille              1,249.51     100.00                     0.00               0.00%                  0.00   0.00%                  0.00    0.00%                   0.00    0.00%        1,249.51
                 d                                     %
WC                                    3,309.37    14.21%                  5,423.43              23.29%                  0.00   0.00%               434.50     1.87%              14,115.60   60.63%      23,282.90


            Billed              4,465,491.82      53.37%                487,484.29               5.83%            485,553.97   5.80%            699,634.92    8.36%        2,228,468.23      26.64%    8,366,633.23

 Outstanding                        108,269.80    96.20%                  3,859.93               3.43%                  0.00   0.00%                  0.00    0.00%                418.57     0.37%     112,548.30

         Grand                  4,573,761.62      53.94%                491,344.22               5.79%            485,553.97   5.73%            699,634.92    8.25%        2,228,886.80      26.29%    8,479,181.53
             l

 Number of Bills                : 4,184
 Report Type                    : Period End Aging Analysis Summarized by Financial Class
 Financial Class                :   All
 Facility                       :   All
 Patient Type                   :   All
 Patient Class                  :   All
 Bad Debt Status                :   All bills, except bad debt bills
 Period                         :   2          Fiscal        2021
                                       Case: 20-13482                  Doc: 306              Filed: 12/28/20          Page: 14 of 46

                                                       ATTACHMENT 2
                                    MONTHLY ACCOUNTS PAYABLE AND SECURED PAYMENTS REPORT

Name of Debtor: RHA STROUD, INC                                                             Case Number: 20-13482

Report Period Beginning: 10/25/2020                                                         Period Ending: 11/30/2020

In the space below list all invoices or bills incurred and not paid since the filing of the petition. Do not include amounts owed prior to
filing the petition. In the alternative, a computer generated list of payables may be attached provided all information requested below is
included.
                                                            POST-PETITION ACCOUNTS PAYABLE
                                    Days
 Date Incurred                    Outstanding                       Vendor                  Description                                        Amount
See attached Schedule




TOTAL AMOUNT                                                                                                                               $ 1,427,979.64 (b)


                   ACCOUNTS PAYABLE RECONCILIATION (Post Petition Unsecured Debt Only)
Opening Balance                                                                                                                            $            -   (a)
 PLUS: New Indebtedness Incurred This Month                                                                                                    4,890,830.11
 MINUS: Amount Paid on Post Petition, Accounts Payable This Month                                                                              3,463,107.45
 PLUS/MINUS: Adjustments                                                                                                                                -    *
Ending Month Balance                                                                                                                       $ 1,427,722.66 (c)

*For any adjustments provide explanation and supporting documentation, if applicable.

                                                                  SECURED PAYMENTS REPORT

List the status of Payment to Secured Creditors and Lessors (Post Petition Only). If you have entered into a modification agreement
with a secured creditor/lessor, consult with your attorney and the United States Trustee Program prior or completing this section

                                                                                                                      Number of Post      Total Amount of
                                                                                                                         Petition          Post Petition
                                                              Date Payment                    Amount Paid               Payments             Payments
Secured Creditor/Lessor                                      Due This Month                    This Month               Delinquent          Delinquent
Rural Hospital Acquisition                                         11/1/20                   $              -         $         1.00       $      73,498.41
Alliance Funding                                                   11/1/20                             1,062.44                  -                      -
Hospital Euipment Rental Company                                   11/1/20                                  -                    -                 3,245.00
NFS Leasing                                                        11/1/20                                  -                    -                 6,688.50
Pitney Bowes                                                          n/a                                   -                    -                      -
Sysmex America                                                     11/25/20                                 -                    -                 1,335.39
Wells Fargo                                                                                                 -                    -                 1,232.98
TOTAL                                                                                        $         1,062.44 (d)
(a) This number is carried forward from last month's report. For the first report only, this number will be zero.
(b, c) The total of line (b) must equal line (c)
(d) This number is reported in the “Current Month” column of Schedule of Receipts and Disbursements (Page MOR-2, Line 5N).


        Monthly Operating Report                                                     Unaudited                                         11:08 AM, 12/21/2020
                    Case: 20-13482 Doc: 306 Filed: 12/28/20                      Page: 15 of 46
                              Stroud Regional Medical Center
12/14/20
13:22                         Detail Period End Aging Analysis as of 11/30/20
Application   AP

Invoice       Invoice             Due Date   Description     00-30 Days       31-60 Days

520016        Airgas USA Inc.

9975739643         11/30/20       12/30/20                            53.10

                                             Vendor Total:            53.10
520099        Cardinal Health, Inc.

681602             11/24/20       12/24/20                         4,991.31

681599             11/24/20       12/24/20                           128.21

681598             11/24/20       12/24/20                           216.80

692322             11/30/20       12/30/20                           118.16

692321             11/30/20       12/30/20                           218.59

692320             11/30/20       12/30/20                         2,092.18

662740             11/17/20       12/17/20                           161.10

662742             11/17/20       12/17/20                         1,365.48

662738             11/17/20       12/17/20                         1,551.86

662745             11/17/20       12/17/20                         4,469.97

662741             11/17/20       12/17/20                            37.97

662739             11/17/20       12/17/20                            19.29

666020             11/18/20       12/18/20                         1,165.84

666021             11/18/20       12/18/20                           102.06

643704             11/10/20       12/10/20                            13.52

643702             11/10/20       12/10/20                         4,162.75

643703             11/10/20       12/10/20                           125.91

651529             11/12/20       12/12/20                         2,010.18

651530             11/12/20       12/12/20                            40.55

647127             11/11/20       12/11/20                            10.85

647128             11/11/20       12/11/20                         1,478.25

647125             11/11/20       12/11/20                         1,611.25

647126             11/11/20       12/11/20                            18.15

643701             11/10/20       12/10/20                           213.78

643700             11/10/20       12/10/20                             8.83

643699             11/10/20       12/10/20                         2,466.27

656527             11/13/20       12/13/20                         3,043.41

656530             11/13/20       12/13/20                            17.40

656529             11/13/20       12/13/20                         1,847.63

656528             11/13/20       12/13/20                            56.62

671013             11/19/20       12/19/20                         2,612.02

671014             11/19/20       12/19/20                            31.86

675220             11/20/20       12/20/20                           147.30

675217             11/20/20       12/20/20                         2,762.03
                   Case: 20-13482            Doc: 306         Filed: 12/28/20   Page: 16 of 46
                                              Vendor Total:         39,317.38
520122        City of Stroud

RHA1130202       11/30/20         11/30/20                           8,287.30

                                              Vendor Total:          8,287.30
520410        Oklahoma Blood Institute

85635            11/15/20         12/15/20                           4,875.80

                                              Vendor Total:          4,875.80
520425        Oklahoma Natural Gas Company

113020ONG        11/30/20         11/30/20                           1,573.09

                                              Vendor Total:          1,573.09
520438        Owens and Minor

2059867884       10/26/20         10/26/20                                        4.92

                                              Vendor Total:                       4.92
520599        United Linen & Uniform

2342446          11/19/20         12/19/20                           1,694.60

2343824          11/26/20         12/26/20                           1,416.17

                                              Vendor Total:          3,110.77
520605        US Foods

4890869          11/24/20         12/04/20                            761.61

4709147          11/13/20         11/30/20                           2,068.25

4750422          11/17/20         11/30/20                            348.49

4833415          11/20/20         11/30/20                           2,498.92

                                              Vendor Total:          5,677.27
520631        Grainger

9716078085       11/13/20         11/30/20                            765.10

9719543515       11/17/20         11/30/20                             71.73

9723116191       11/19/20         11/30/20                            132.52

9723281839       11/19/20         11/30/20                            523.51

9724043295       11/20/20         11/30/20                               6.40

                                              Vendor Total:          1,499.26
520966        H.E.R.C.

13456.11012      11/01/20         11/01/20                           3,245.00

                                              Vendor Total:          3,245.00
520968        Healthland (CPSI-Evident)

L201105728       11/05/20         11/05/20                          11,644.64

                                              Vendor Total:         11,644.64
520980        One Cura Wellness

520980        One Cura Wellness

11012020         11/01/20         11/01/20                          62,500.00

                                              Vendor Total:         62,500.00
520982        Experian Health, Inc.

INV838617        10/31/20         11/30/20                             95.87
                   Case: 20-13482              Doc: 306         Filed: 12/28/20   Page: 17 of 46
                                                Vendor Total:            95.87
520989        Tri-Anim Health Services, Inc.

64296961         11/05/20         11/05/20                              492.26

64296961a        11/05/20         11/05/20                             -492.26

64296961c        11/05/20         11/05/20                              492.26

                                                Vendor Total:           492.26
521055        Hagar Restaurant Service, Inc.

1-155963-01      10/29/20         10/29/20                                         227.04

                                                Vendor Total:                      227.04
521153        Sysmex America

93463239         11/05/20         12/05/20                             1,335.39

                                                Vendor Total:          1,335.39
521157        KCI USA

29897536         11/18/20         11/30/20                             1,586.15

29898415         11/18/20         11/30/20                             2,294.39

29870594         11/18/20         11/18/20                             1,051.36

29870596         11/18/20         11/18/20                             1,051.36

29871555         11/17/20         11/17/20                             1,051.36

29875867         11/20/20         11/20/20                              771.00

29875876         11/20/20         11/20/20                             1,051.36

29869859         11/17/20         11/17/20                              560.73

                                                Vendor Total:          9,417.71
521165        Vyve Broadband

3622304501       11/18/20         12/18/20                              447.71

                                                Vendor Total:           447.71
521166        McKesson Medical Surgical Inc.

15613824         11/12/20         12/12/20                               51.30

15616470         11/12/20         12/12/20                              387.39

                                                Vendor Total:           438.69
521220        Oklahoma Copier Solutions

245544           11/11/20         11/11/20                              524.04

                                                Vendor Total:           524.04
521245        Medline Industries, Inc.

1931734759       11/20/20         11/20/20                              273.73

1932049282       11/24/20         11/24/20                               94.67

1931276530       11/17/20         11/17/20                              909.26

1930889204       11/13/20         11/13/20                              144.86

1929613700       11/03/20         11/03/20                               57.65

                                                Vendor Total:          1,480.17
521302        Sizewise

CD99190221       11/12/20         11/12/20                              225.18

CD99194079       11/18/20         12/04/20                              312.08
                  Case: 20-13482              Doc: 306         Filed: 12/28/20   Page: 18 of 46
CD99190223       11/12/20          11/12/20                           1,241.73

CD99190222       11/12/20          11/12/20                           3,104.32

                                               Vendor Total:          4,883.31
521344       NFS Leasing, Inc.

92582            11/01/20          11/01/20                           6,688.50

                                               Vendor Total:          6,688.50
521366       E.T.C. (Elain's Transport Company)

99732            10/26/20          10/26/20                                      1,085.00

                                               Vendor Total:                     1,085.00
521382       Platinum Code (IPC, Inc)

266298           11/10/20          12/10/20                            125.29

                                               Vendor Total:           125.29
521410       Insight Direct USA, Inc.

917965417        11/07/20          11/24/20                            950.89

917960438        11/06/20          11/24/20                            454.09

917965402        11/07/20          11/24/20                            950.89

                                               Vendor Total:          2,355.87
521422       Dynamic Infusion Therapy

90553            11/30/20          11/30/20                            465.00

                                               Vendor Total:           465.00
521423       Henry Schein

85467316         11/10/20          11/30/20                             32.70

85975123         11/13/20          12/02/20                            374.67

85524900         11/10/20          11/10/20                             13.84

86011426         11/13/20          11/13/20                            311.16

521423       Henry Schein

85576033         11/05/20          11/24/20                            749.33

85549303         11/04/20          11/04/20                           1,322.97

85447241         11/05/20          11/05/20                           2,189.40

85524898         11/04/20          11/04/20                           1,303.05

85811070         11/12/20          12/12/20                            772.18

85988667         11/13/20          12/13/20                           1,578.21

                                               Vendor Total:          8,647.51
521453       New Direction Acute Dialysis

100696           11/23/20          12/23/20                           6,060.00

100699           11/23/20          12/23/20                          16,176.00

100700           11/30/20          12/30/20                          21,129.00

                                               Vendor Total:         43,365.00
521456       Stability Biologics

548397           11/03/20          11/24/20                           3,844.00

548398           11/03/20          11/24/20                           6,475.00

548399           11/03/20          11/24/20                           4,100.00
                  Case: 20-13482              Doc: 306         Filed: 12/28/20    Page: 19 of 46
548400          11/03/20           11/24/20                           4,100.00

548401          11/03/20           11/24/20                           2,631.00

548402          11/03/20           11/24/20                           1,730.00

548403          11/03/20           11/24/20                           1,730.00

548404          11/03/20           11/24/20                           2,349.00

                                               Vendor Total:         26,959.00
521466       Organogenesis, Inc.

SI00974499      11/05/20           11/24/20                           2,600.00

SI00974549      11/05/20           11/24/20                            450.00

SI00974556      11/05/20           11/24/20                          12,800.00

SI00974558      11/05/20           11/24/20                           3,750.00

SI00971901      10/30/20           10/30/20                                       8,100.00

SI00974521      11/05/20           11/05/20                            900.00

SI00971960      10/30/20           10/30/20                                        900.00

SI00971918      10/30/20           10/30/20                                       6,350.00

SI00974463      11/05/20           11/25/20                           5,130.00

SI00974464      11/05/20           11/25/20                          12,800.00

SI00974475      11/05/20           11/25/20                           3,750.00

SI00974472      11/05/20           11/25/20                           2,600.00

SI00974481      11/05/20           11/25/20                            900.00

                                               Vendor Total:         45,680.00   15,350.00
521467       First Physicians Resources - Stroud

0000174-IN      11/30/20           11/30/20                         256,294.83

0000172-IN      11/28/20           11/28/20                         292,590.19

                                               Vendor Total:        548,885.02
521469       First Physicians Services - Stroud

0000059-IN      11/28/20           11/28/20                         269,118.67

0000061-IN      11/30/20           11/30/20                          34,720.70

                                               Vendor Total:        303,839.37
521470       First Physicians Bus Solutions - Stroud

0000088-IN      11/30/20           11/30/20                          29,794.16

0000086-IN      11/28/20           11/28/20                         222,047.61

                                               Vendor Total:        251,841.77
521517       Quest Software, Inc.

1000945427      11/10/20           11/30/20                            239.00

                                               Vendor Total:           239.00
521533       DLO Courier

SRMC202010      11/05/20           12/05/20                           1,400.00

                                               Vendor Total:          1,400.00
521534       GE PRECISION HEALTHCARE LLC

3388228         11/10/20           12/10/20                            231.54

                                               Vendor Total:           231.54
                  Case: 20-13482             Doc: 306         Filed: 12/28/20    Page: 20 of 46
521557       Accord Financial

S264458         11/09/20         12/09/20                             723.29

                                              Vendor Total:           723.29
521588       Presto-X

8605177         10/30/20         11/19/20                                         818.00

                                              Vendor Total:                       818.00
521609       Digital Transcription Systems

177131          11/30/20         12/10/20                              76.83

                                              Vendor Total:            76.83
521619       Staples

3462140381      11/16/20         12/02/20                             210.92

3462140380      11/16/20         11/16/20                             245.20

3461128963      11/02/20         11/02/20                             420.58

                                              Vendor Total:           876.70
521623       TriCorps Security

521623       TriCorps Security

36214           11/30/20         12/30/20                            6,335.00

                                              Vendor Total:          6,335.00
521636       Legendary Lawn & Land, LLC

00064           11/21/20         11/21/20                             675.00

                                              Vendor Total:           675.00
521640       MFA Oil Company

2514826 UT      11/24/20         11/24/20                              76.65

1884728         10/28/20         10/28/20                                         109.58

                                              Vendor Total:            76.65      109.58


                                                                 1,410,385.10   17,594.54
                              Case: 20-13482                         Doc: 306                Filed: 12/28/20                      Page: 21 of 46

                                                              ATTACHMENT 3
                                                     INVENTORY AND FIXED ASSETS REPORT

  Name of Debtor: RHA STROUD, INC                                                                           Case Number: 20-13482

  Report Period Beginning: 10/25/2020                                                                       Period Ending: 11/30/2020

                                                                     INVENTORY REPORT

           INVENTORY BALANCE AT PETITION DATE                                                                                                 $               335,087.00
           INVENTORY RECONCILIATION:
           Inventory Balance at Beginning of Month                                                                                            $               240,010.00    (a)
             PLUS: Inventory Purchased During Month                                                                                                                  -
             MINUS: Inventory Used or Sold                                                                                                                           -
             PLUS/MINUS: Adjustments or Writeoffs                                                                                                              15,031.00    *, (b)
           Inventory on Hand at End of Month                                                                                                  $               255,041.00

            METHOD OF COSTING INVENTORY: _____________________________________________________
  *For any adjustments or Write-offs provide explanation and supporting documentation, if applicable:


                                                                      INVENTORY AGING

                  Less than 6                     6 months to                     Greater than
                  months old                      2 years old                      2 years old                Considered Obsolete                        Total
                        n/a                              n/a                              n/a                             n/a                             0.0%              *
   * Aging Percentages must equal 100%.
  ☐    Check here if inventory contains perishable items.
  Description of Obsolete Inventory: ___________________________________________________________



                                                                    FIXED ASSET REPORT

  FIXED ASSETS FAIR MARKET VALUE AT PETITION DATE                                                                                             $           6,405,638.00 (c)
  (Includes Property, Plant and Equipment)


  BRIEF DESCRIPTION (First Report Only):
        Leasehold improvements, medical equipment, furnishings, fixtures


           FIXED ASSETS RECONCILIATION:
             Fixed Asset Book Value at Beginning of Month                                                                                     $           3,108,241.64 (a)
             MINUS: Depreciation Expense                                                                                                                    (25,677.00)
             PLUS: New Purchases                                                                                                                              9,164.00
             PLUS/MINUS: Adjustments or Write-downs                                                                                                                -    *
            Ending Monthly Balance                                                                             $                                          3,091,728.64
            *For any adjustments or write-downs, provide explanation and supporting documentation, if applicable
           BRIEF DESCRIPTION OF FIXED ASSETS PURCHASED OR DISPOSED OF DURING THE REPORTING PERIOD:
           Medical Equipment


           (a) This number is carried forward from last month’s report. For the first report only, this number will be the balance as of the petition date.
           (b) Inventory reflects medical supplies. Information was not provided to capture to the inflows and outflows during the month, therefore, we
              provided the net change in the monthly balance based on month-end inventory counts.
           (c) Fair Market Value is the amount at which fixed assets could be sold under current economic conditions. The value provided is the cost of the fixed assets.




Monthly Operating Report                                                             Unaudited                                                                    1:00 PM, 12/28/2020
                                                Case: 20-13482                                 Doc: 306                      Filed: 12/28/20                        Page: 22 of 46
                                                                                           ATTACHMENT 4A
                                                                         MONTHLY SUMMARY OF BANK ACTIVITY - OPERATING ACCOUNT

Name of Debtor: RHA STROUD, INC                                                                                          Case Number: 20-13482

Report Period Beginning: 10/25/2020                                                                                      Period Ending: 11/30/2020

Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank Activity. A standard bank reconciliation form can be found at http://www.usdoj.gov/ust/r21/index.htm.
If bank accounts other than the three required by the United States Trustee Program are necessary, permission must be obtained from the United States Trustee prior to opening the accounts.
Additionally, use of less than the three required bank accounts must be approved by the United States Trustee.


NAME OF BANK:              Valliance Bank                                                                                BRANCH:
ACCOUNT NAME: RHA Stroud
PURPOSE OF ACCOUNT: OPERAT                                                                      ACCOUNT #:                     xx7831               xx4749       xx3103       xx7906

                           Ending Balance per Bank Statement                                                              $ 600,722.39          $        -   $     170.77   $112,147.31
                             Plus Total Amount of Outstanding Deposits                                                             -                     -            -             -
                             Minus Total Amount of Outstanding Checks and other debits                                      221,918.60                   -            -             -   *
                             Minus Service Charges                                                                                 -                     -            -             -
                           Ending Balance per Check Register                                                              $ 378,803.79          $        -   $     170.77   $112,147.31 **, (a)

                           * Debit Cards are used by:
                           ** If Closing Balance is negative, provide explanation:

 The following disbursements were paid in Cash (do not include items reported as Petty Cash on Attachment 4D:
( ☐ Check here if cash disbursements were authorized by United States Trustee)


         Date                   Amount                                        Payee                                      Purpose                                                            Reason for Cash Disbursement




                                                                               TRANSFERS BETWEEN DEBTOR IN POSSESSION ACCOUNTS
“Total Amount of Outstanding Checks and other debits”, listed above, includes:

                                                 $                                                            -     Transferred to Payroll Account
                                                 $                                                            -     Transferred to Tax Account

(a) The total of this line on Attachment 4A, 4B and 4C plus the total of 4D must equal the amount reported as “Ending Balance” on Schedule of Receipts
     and Disbursements (Page MOR-2, Line 7).




      Monthly Operating Report                                                                                       Unaudited                                                                       11:08 AM, 12/21/2020
                                                          Case: 20-13482            Doc: 306             Filed: 12/28/20                  Page: 23 of 46


                                                                           Balance per    Deposits in   Outstanding      Corrected cash                 Non-Recorded   Non-Recorded   Actual Cash
                   Valliance Bank - Acct #7831
                                                                 Date         Bank          transit       checks            balance       GL Balance       Debits         Credits       Balance      Difference
                Healthland - GL# 1012-012, Bank Code 06       11/1/2020
                              11/30/2020                       11/6/2020
Balance per Bank - Operating       $        600,722.39        11/13/2020
Deposits in transit                $               -          11/20/2020
Outstanding checks                 $       (221,918.60)       11/27/2020
Corrected cash balance             $        378,803.79        11/30/2020     600,722.39             -     (221,918.60)       378,803.79    378,803.79              -              -     378,803.79                -
                                                                             600,722.39             -     (221,918.60)       378,803.79    378,803.79              -              -     378,803.79                -
Balance per Books                $        378,803.79                         600,722.39             -     (221,918.60)       378,803.79    378,803.79              -              -     378,803.79                -
Bank Deposits not recorded       $               -                           600,722.39             -     (221,918.60)       378,803.79    378,803.79              -              -     378,803.79                -
Bank charges not recorded        $               -              FINAL        600,722.39             -     (221,918.60)       378,803.79    378,803.79              -              -     378,803.79                -
Corrected cash balance           $        378,803.79

Out of Balance                   $               -
                         Case: 20-13482       Doc: 306     Filed: 12/28/20     Page: 24 of 46


RHA STROUD                                        7831
Search Transactions

Activity: Date range; Start date: Nov 01, 2020; End date: Nov 30, 2020; Type: All


Transactions

    Pending         Posted                          Total debits: -3,463,107.45 (61)   Total credits: +2,705,013.07 (19)

     Date            Description                                Debit         Credit            Balance

     Nov 30, 2020    CHECK 606806                                 6,511.50                   600,722.39

     Nov 30, 2020    CHECK 606805                                 448.45                     607,233.89

     Nov 30, 2020    CARDINAL HEALTH XXXXXXXXXX                   1,473.21                   607,682.34
                     XXXXXX2711 2220

     Nov 30, 2020    TRANSFER FROM COMMERCIAL                                 74,450.40       609,155.55
                     ACCOUNT           4749

     Nov 27, 2020    CHECK 606771                                5,819.48                     534,705.15

     Nov 27, 2020    CHECK 606791                                 3,178.71                   540,524.63

     Nov 27, 2020    CHECK 606781                                 695.00                     543,703.34

     Nov 27, 2020    CHECK 606787                                    19.35                   544,398.34

     Nov 27, 2020    TRANSFER FROM COMMERCIAL                                  14,056.74      544,417.69
                     ACCOUNT           4749

     Nov 25, 2020    CHECK 606788                               13,623.00                    530,360.95

     Nov 25, 2020    CHECK 606765                                6,337.72                    543,983.95

     Nov 25, 2020    CHECK 606779                                4,601.69                     550,321.67

     Nov 25, 2020    CHECK 606784                               2,600.00                     554,923.36

     Nov 25, 2020    CHECK 606792                                1,800.00                     557,523.36

     Nov 25, 2020    CHECK 606798                                 1,212.00                    559,323.36

     Nov 25, 2020    CHECK 606786                                1,063.50                    560,535.36

     Nov 25, 2020    CHECK 606773                                  774.33                     561,598.86

     Nov 25, 2020    CHECK 606772                                  315.57                     562,373.19
Date           Description
                  Case: 20-13482     Doc: 306    Filed:Debit
                                                        12/28/20   Page: 25 of 46 Balance
                                                                   Credit

Nov 25, 2020   CHECK 606797                             256.98                    562,688.76

Nov 25, 2020   CARDINAL HEALTH XXXXXXXXXX               788.25                    562,945.74
               XXXXXX2711 2220

Nov 25, 2020   McKesson - Debtor in Possession          685.65                    563,733.99

Nov 25, 2020   Thara Damodaran MD Debtor in              218.75                   564,419.64
               Possession

Nov 25, 2020   Outgoing Wire*FIRST PHYSICIANS      1,364,067.75                  564,638.39
               RESOURCES LLC

Nov 25, 2020   Outgoing Wire*FIRST PHYSICIANS        563,612.96                  1,928,706.14
               RESOURCES LLC

Nov 25, 2020   Outgoing Wire*FIRST PHYSICIANS       507,745.48                   2,492,319.10
               RESOURCES LLC

Nov 25, 2020   TRANSFER FROM COMMERCIAL                             14,621.22   3,000,064.58
               ACCOUNT        4749

Nov 24, 2020   CHECK 606789                           6,294.40                  2,985,443.36

Nov 24, 2020   CHECK 606793                             3,512.13                 2,991,737.76

Nov 24, 2020   CHECK 606774                            2,235.55                 2,995,249.89

Nov 24, 2020   CHECK 606768                            1,730.00                 2,997,485.44

Nov 24, 2020   CHECK 606780                             650.00                  2,999,215.44

Nov 24, 2020   CHECK 606796                              313.47                 2,999,865.44

Nov 24, 2020   CHECK 606783                               17.42                  3,000,178.91

Nov 24, 2020   CHECK 606790                               15.00                 3,000,196.33

Nov 24, 2020   CARDINAL HEALTH XXXXXXXXXX             2,062.79                   3,000,211.33
               XXXXXX2711 2220

Nov 24, 2020   LOYALE8887009676 ZD63140                1,429.64                 3,002,274.12

Nov 24, 2020   TRANSFER FROM COMMERCIAL                            133,291.63   3,003,703.76
               ACCOUNT        4749

Nov 23, 2020   CHECK 606778                           5,980.40                   2,870,412.13

Nov 23, 2020   CHECK 606794                           4,853.56                  2,876,392.53

Nov 23, 2020   CHECK 606775                             543.60                  2,881,246.09
Date           Description
                  Case: 20-13482      Doc: 306     Filed:Debit
                                                          12/28/20    Page: 26 of 46 Balance
                                                                      Credit

Nov 23, 2020   CHECK 606767                                30.00                   2,881,789.69

Nov 23, 2020   CARDINAL HEALTH XXXXXXXXXX                 136.79                    2,881,819.69
               XXXXXX2712 2220

Nov 23, 2020   TRANSFER FROM COMMERCIAL                              455,853.98    2,881,956.48
               ACCOUNT         4749

Nov 20, 2020   Outgoing Wire*New Direction             53,247.00                   2,426,102.50
               Acute Dialysis LLC

Nov 20, 2020   Outgoing Wire*Medline Industries            651.32                  2,479,349.50
               Inc

Nov 20, 2020   TRANSFER FROM COMMERCIAL                              669,068.34    2,480,000.82
               ACCOUNT         4749

Nov 19, 2020   CHECK 606756                             2,450.00                    1,810,932.48

Nov 19, 2020   Debtor in Possession                     5,000.00                    1,813,382.48

Nov 19, 2020   Debtor in Possession                       514.64                    1,818,382.48

Nov 19, 2020   TRANSFER FROM COMMERCIAL                              637,282.03     1,818,897.12
               ACCOUNT         4749

Nov 18, 2020   TRANSFER FROM COMMERCIAL                                9,480.77      1,181,615.09
               ACCOUNT         4749

Nov 17, 2020   TRANSFER FROM COMMERCIAL                                 4,953.15     1,172,134.32
               ACCOUNT         4749

Nov 16, 2020   CHECK 606762                              1,674.83                     1,167,181.17

Nov 16, 2020   CHECK 606763                              1,654.86                   1,168,856.00

Nov 16, 2020   Central Ok Tele COTC Pymt                 2,171.84                   1,170,510.86
               XXXXX779-4

Nov 16, 2020   ACH ALLIANCE 17-8222                     1,062.44                    1,172,682.70

Nov 16, 2020   TRANSFER FROM COMMERCIAL                               82,231.79      1,173,745.14
               ACCOUNT         4749

Nov 13, 2020   CHECK 606761                              3,811.73                    1,091,513.35

Nov 13, 2020   CHECK 606764                                89.03                   1,095,325.08

Nov 13, 2020   Cardinal Account 727652 Debtor in       23,646.99                     1,095,414.11
               Possession
Date           Description
                  Case: 20-13482        Doc: 306   Filed:Debit
                                                          12/28/20    Credit
                                                                      Page: 27 of 46 Balance

Nov 13, 2020   OK NATURAL GAS UTIL PAYMT                 1,275.29                   1,119,061.10
               126979712067113

Nov 13, 2020   Outgoing Wire*First Physicians          42,200.00                  1,120,336.39
               Business Solutions

Nov 13, 2020   TRANSFER FROM COMMERCIAL                                5,299.14    1,162,536.39
               ACCOUNT           4749

Nov 12, 2020   CHECK 606746                               491.42                   1,157,237.25

Nov 12, 2020   Outgoing Wire*Medline Industries        20,482.90                   1,157,728.67
               Inc

Nov 12, 2020   TRANSFER FROM COMMERCIAL                              206,560.28     1,178,211.57
               ACCOUNT           4749

Nov 10, 2020   Cardinal Account 727652 Debtor in       16,386.06                    971,651.29
               Possession

Nov 10, 2020   CITY OF STROUD UTILITY DD 30-            13,521.00                  988,037.35
               4265-04

Nov 10, 2020   CITY OF STROUD UTILITY DD 30-              428.79                  1,001,558.35
               4268-01

Nov 10, 2020   CITY OF STROUD UTILITY DD 30-               193.32                  1,001,987.14
               4269-06

Nov 10, 2020   CITY OF STROUD UTILITY DD 30-               64.94                  1,002,180.46
               4267-02

Nov 10, 2020   TRANSFER FROM COMMERCIAL                               38,676.77   1,002,245.40
               ACCOUNT           4749

Nov 09, 2020   Outgoing Wire*FIRST PHYSICIANS          753,393.31                  963,568.63
               RESOURCES LLC

Nov 09, 2020   TRANSFER FROM COMMERCIAL                               11,906.48    1,716,961.94
               ACCOUNT           4749

Nov 06, 2020   TRANSFER FROM COMMERCIAL                               47,691.48   1,705,055.46
               ACCOUNT           4749

Nov 05, 2020   CHECK 606752                              1,041.66                 1,657,363.98

Nov 05, 2020   TRANSFER FROM COMMERCIAL                               71,595.95   1,658,405.64
               ACCOUNT           4749
Date           Description
                  Case: 20-13482   Doc: 306   Filed:Debit
                                                     12/28/20    Page: 28 of 46 Balance
                                                                 Credit

Nov 04, 2020   TRANSFER FROM COMMERCIAL                         205,394.69   1,586,809.69
               ACCOUNT      4749

Nov 03, 2020   TRANSFER FROM COMMERCIAL                           7,642.40    1,381,415.00
               ACCOUNT      4749

Nov 02, 2020   TRANSFER FROM COMMERCIAL                          14,955.83   1,373,772.60
               ACCOUNT      4749
                                                          Case: 20-13482             Doc: 306             Filed: 12/28/20                 Page: 29 of 46


                                                                            Balance per    Deposits in   Outstanding        Corrected                   Non-Recorded   Non-Recorded   Actual Cash
                    Valliance Bank - Acct #3103
                                                                  Date         Bank          transit       checks          cash balance   GL Balance       Debits         Credits       Balance      Difference
                Healthland - GL# 1015-012, Bank Code 05        11/1/2020
                              11/30/2020                        11/6/2020
Balance per Bank - Debit Card      $            170.77         11/13/2020
Deposits in transit                $               -           11/20/2020
Outstanding checks                 $               -           11/27/2020
Corrected cash balance             $           170.77          11/30/2020         170.77             -                 -         170.77        170.77              -              -         170.77                -
                                                                                  170.77             -                 -         170.77        170.77              -              -         170.77                -
Balance per Books                $            170.77                              170.77             -                 -         170.77        170.77              -              -         170.77                -
Bank Deposits not recorded       $               -                                170.77             -                 -         170.77        170.77              -              -         170.77                -
Bank charges not recorded        $               -               FINAL            170.77             -                 -         170.77        170.77              -              -         170.77                -
Corrected cash balance           $            170.77

HL Out of Balance                $                -
Checking account                                                                                           Page 1 of 1
               Case: 20-13482              Doc: 306       Filed: 12/28/20           Page: 30 of 46




STROUD DEBIT CARD ACCOUNT – 3103
Search Transactions

Activity: Date range; Start date: Nov 01, 2020; End date: Nov 30, 2020; Type: All


Transactions

    Pending         Posted                                        Total debits: -242.82 (1)   Total credits: +0.00 (0)

     Date           Description                                      Debit          Credit    Balance

    Nov 02, 2020    POS Purchase OK CHANDLER ATWOOD 48                  242.82                   170.77
                    CHAND SEQ# 000034 8306




https://web11.secureinternetbank.com/EBC_EBC1151/AccountDetails/Index/1b2e4449-a... 12/17/2020
                                                           Case: 20-13482             Doc: 306             Filed: 12/28/20                   Page: 31 of 46


                                                                             Balance per    Deposits in   Outstanding       Corrected cash                 Non-Recorded   Non-Recorded   Actual Cash
                    Valliance Bank - Acct #7906
                                                                   Date         Bank          transit       checks             balance       GL Balance       Debits         Credits       Balance      Difference
                 Healthland - GL# 1143-012, Bank Code 07        11/1/2020
                               11/30/2020                        11/6/2020
Balance per Bank - Grant Funds       $        112,147.31        11/13/2020
Deposits in transit                  $               -          11/20/2020
Outstanding checks                   $               -          11/27/2020
Corrected cash balance               $        112,147.31        11/30/2020     112,147.31             -                 -      112,147.31     112,147.31              -              -     112,147.31                -
                                                                               112,147.31             -                 -      112,147.31     112,147.31              -              -     112,147.31                -
Balance per Books                   $       112,147.31                         112,147.31             -                 -      112,147.31     112,147.31              -              -     112,147.31                -
Bank Deposits not recorded          $              -                           112,147.31             -                 -      112,147.31     112,147.31              -              -     112,147.31                -
Bank charges not recorded           $              -              FINAL        112,147.31             -                 -      112,147.31     112,147.31              -              -     112,147.31                -
Corrected cash balance              $       112,147.31

Out of Balance                      $               -
Checking account                                                                                           Page 1 of 1
               Case: 20-13482              Doc: 306       Filed: 12/28/20           Page: 32 of 46




STROUD GRANT FUND ACCT – 7906
Search Transactions

Activity: Date range; Start date: Nov 01, 2020; End date: Nov 30, 2020; Type: All


Transactions

    Pending         Posted                                         Total debits: -0.00 (0)    Total credits: +0.00 (0)

    Date              Description                             Debit                  Credit             Balance


  There are no transactions for this account that meet your search criteria.




https://web11.secureinternetbank.com/EBC_EBC1151/AccountDetails/Index/deb87bbe-1... 12/17/2020
                                                                  Case: 20-13482                    Doc: 306           Filed: 12/28/20                 Page: 33 of 46


                                                                                  Balance per       Deposits in   Outstanding       Corrected cash                    Non-Recorded   Non-Recorded   Actual Cash
               Valliance Bank - Acct             749
                                                                        Date         Bank             transit       checks             balance       GL Balance          Debits         Credits       Balance         Difference
               Healthland - GL# 1010-012, Bank Code 01               11/1/2020
                             11/30/2020                               11/6/2020
Balance per Bank - Operating     $               -    s/b 0.00       11/13/2020
Deposits in transit              $               -                   11/20/2020
Outstanding checks               $               -                   11/27/2020
Corrected cash balance           $               -                   11/30/2020                 -             -                 -                -                -              -              -                 -                -
                                                                                                -             -                 -                -                -              -              -                 -                -
Balance per Books               $                -     s/b 0.00                                 -             -                 -                -                -              -              -                 -                -
Bank Deposits not recorded      $                -                                              -             -                 -                -                -              -              -                 -                -
Bank charges not recorded       $                -                     FINAL                    -             -                 -                -                -              -              -                 -                -
Corrected cash balance          $                -

HL Out of Balance               $                -
Checking account                                                                                                 Page 1 of 7
               Case: 20-13482              Doc: 306        Filed: 12/28/20          Page: 34 of 46




RHA STROUD                                        7831
Search Transactions

Activity: Date range; Start date: Oct 01, 2020; End date: Oct 31, 2020; Type: All


Transactions

    Pending         Posted                          Total debits: -3,274,610.53 (116)      Total credits: +3,311,812.24 (20)

     Date            Description                                    Debit           Credit          Balance

     Oct 30, 2020   TRANSFER FROM COMMERCIAL ACCO                                       12,072.22
                    UNT 1       4749

     Oct 29, 2020   TRANSFER FROM COMMERCIAL ACCO                                   59,835.25
                    UNT         4749

     Oct 28, 2020   TRANSFER FROM COMMERCIAL ACCO                                   48,289.33
                    UNT         4749

     Oct 27, 2020   TRANSFER FROM COMMERCIAL ACCO                                   130,810.28
                    UNT         4749

     Oct 26, 2020   TRANSFER FROM COMMERCIAL ACCO                                   127,527.91
                    UNT         4749

     Oct 23, 2020   TRANSFER FROM COMMERCIAL ACCO                                   135,087.16
                    UNT         4749

     Oct 23, 2020   Outgoing Wire*FIRST PHYSICIANS RES           1,835,493.34
                    OURCES LLC

     Oct 23, 2020   Cardinal Account 727652                        45,439.42

     Oct 22, 2020   TRANSFER FROM COMMERCIAL ACCO                                       57,611.03
                    UNT         4749

     Oct 22, 2020   Check #606690                                      589.00

     Oct 22, 2020   Check #606741                                    1,462.20

     Oct 22, 2020   Check #606722                                    1,956.00

     Oct 22, 2020   Check #606743                                   3,000.00

     Oct 22, 2020   Check #606717                                   4,000.00




https://web11.secureinternetbank.com/EBC_EBC1151/AccountDetails/Index/83f9e6bc-6... 12/17/2020
Checking account                                                                          Page 2 of 7
               Case: 20-13482      Doc: 306   Filed: 12/28/20     Page: 35 of 46



    Date          Description                        Debit        Credit        Balance

   Oct 22, 2020   Check #606734                       9,000.00

   Oct 21, 2020   TRANSFER FROM COMMERCIAL ACCOU                  486,707.81
                  NT      749

   Oct 21, 2020   Check #606707                         17.53

   Oct 21, 2020   Check #606738                        537.02

   Oct 21, 2020   Check #606715                        600.00

   Oct 21, 2020   Check #606736                       1,063.50

   Oct 21, 2020   Check #606716                       1,806.73

   Oct 21, 2020   Check #606725                       7,537.50

   Oct 21, 2020   Check #606732                      11,710.04

   Oct 21, 2020   Check #606737                      17,790.00

   Oct 20, 2020   TRANSFER FROM COMMERCIAL ACCOU                 1,209,388.44
                  NT     4749

   Oct 20, 2020   Check #606720                         83.77

   Oct 20, 2020   Check #606731                        116.21

   Oct 20, 2020   Check #606724                        286.73

   Oct 20, 2020   Check #606721                        930.00

   Oct 20, 2020   Check #606726                       3,950.32

   Oct 20, 2020   Check #606730                       4,035.05

   Oct 20, 2020   Check #606735                       4,659.74

   Oct 20, 2020   Check #606727                       7,000.00

   Oct 20, 2020   Check #606733                       7,182.80

   Oct 19, 2020   TRANSFER FROM COMMERCIAL ACCOU                   10,083.63
                  NT     4749

   Oct 19, 2020   Check #606695                        311.90

   Oct 19, 2020   Check #606718                        828.35

   Oct 19, 2020   Check #606728                        833.81




https://web11.secureinternetbank.com/EBC_EBC1151/AccountDetails/Index/83f9e6bc-6... 12/17/2020
Checking account                                                                                   Page 3 of 7
               Case: 20-13482               Doc: 306     Filed: 12/28/20    Page: 36 of 46



    Date          Description                                  Debit        Credit       Balance

   Oct 19, 2020   Check #606742                                  1,896.39

   Oct 19, 2020   Check #606729                                  2,663.44

   Oct 19, 2020   Check #606739                                  6,294.40

   Oct 19, 2020   Check #606740                                  6,300.00

   Oct 19, 2020   Check #606719                                 20,164.44

   Oct 16, 2020   TRANSFER FROM COMMERCIAL ACCOU                             39,247.37
                  NT        4749

   Oct 16, 2020   BAMBORA BF10000106 73052980                     342.12

   Oct 16, 2020   Check #606685                                   441.90

   Oct 16, 2020   Check #606723                                 29,916.39

   Oct 15, 2020   TRANSFER FROM COMMERCIAL ACCOU                            207,379.24
                  NT        4749

   Oct 15, 2020   Outgoing Wire*FIRST PHYSICIANS RESOUR        282,029.54
                  CES LLC

   Oct 15, 2020   ACH ALLIANCE 17-8222                           1,062.44

   Oct 15, 2020   RHA STROUD INC Stroud to 103013017             1,662.37

   Oct 15, 2020   Central Ok Tele COTC Pymt XXXXX779-4           2,282.60

   Oct 15, 2020   Cardinal Account 727652                       10,815.88

   Oct 15, 2020   Check #606706                                     73.26

   Oct 15, 2020   Check #606689                                   385.00

   Oct 15, 2020   Check #606696                                  6,825.00

   Oct 14, 2020   TRANSFER FROM COMMERCIAL ACCOU                             21,395.64
                  NT        4749

   Oct 14, 2020   OK NATURAL GAS UTIL PAYMT 12697971             1,137.72
                  2067113

   Oct 14, 2020   Check #606711                                     45.00

   Oct 14, 2020   Check #606709                                   337.40

   Oct 14, 2020   Check #606705                                  1,800.00




https://web11.secureinternetbank.com/EBC_EBC1151/AccountDetails/Index/83f9e6bc-6... 12/17/2020
Checking account                                                                              Page 4 of 7
               Case: 20-13482         Doc: 306      Filed: 12/28/20    Page: 37 of 46



    Date          Description                             Debit        Credit       Balance

   Oct 14, 2020   Check #606602                             2,100.00

   Oct 14, 2020   Check #606697                             3,968.00

   Oct 14, 2020   Check #606693                             4,425.00

   Oct 14, 2020   Check #606708                             7,065.00

   Oct 14, 2020   Check #606692                            40,492.66

   Oct 13, 2020   TRANSFER FROM COMMERCIAL ACCOU                        72,167.35
                  NT     4749

   Oct 13, 2020   CITY OF STROUD UTILITY DD 30-4267-02        58.29

   Oct 13, 2020   CITY OF STROUD UTILITY DD 30-4269-06       181.68

   Oct 13, 2020   CITY OF STROUD UTILITY DD 30-4268-01       441.43

   Oct 13, 2020   CITY OF STROUD UTILITY DD 30-4265-04     13,972.13

   Oct 13, 2020   Check #606660                              164.25

   Oct 13, 2020   Check #606714                              318.65

   Oct 13, 2020   Check #606698                              365.73

   Oct 13, 2020   Check #606713                              486.71

   Oct 13, 2020   Check #606703                              695.00

   Oct 13, 2020   Check #606699                              781.55

   Oct 13, 2020   Check #606691                             1,093.43

   Oct 13, 2020   Check #606668                             1,185.79

   Oct 13, 2020   Check #606712                             2,268.84

   Oct 13, 2020   Check #606710                             3,079.27

   Oct 13, 2020   Check #606700                             3,314.19

   Oct 13, 2020   Check #606686                             6,720.00

   Oct 13, 2020   Check #606701                            17,512.97

   Oct 09, 2020   TRANSFER FROM COMMERCIAL ACCOU                       138,577.24
                  NT     4749




https://web11.secureinternetbank.com/EBC_EBC1151/AccountDetails/Index/83f9e6bc-6... 12/17/2020
Checking account                                                                                 Page 5 of 7
               Case: 20-13482               Doc: 306   Filed: 12/28/20    Page: 38 of 46



    Date          Description                                Debit        Credit       Balance

   Oct 08, 2020   TRANSFER FROM COMMERCIAL ACCOU                          139,854.28
                  NT        4749

   Oct 08, 2020   OK TAX PMT TAX PAYMENTS TXP*GK*S                 6.94
                  TS*A*STS1016538105*20200930*RTNPYM*
                  20201006*

   Oct 08, 2020   RHA STROUD INC Stroud to 103013017            249.10

   Oct 08, 2020   Thara Damodaran, MD                          1,837.50

   Oct 08, 2020   Cardinal Account 727652                     33,822.55

   Oct 08, 2020   Check #606662                                1,205.23

   Oct 08, 2020   Check #606670                                4,756.00

   Oct 08, 2020   Check #606672                               29,406.19

   Oct 07, 2020   TRANSFER FROM COMMERCIAL ACCOU                          102,583.05
                  NT        4749

   Oct 07, 2020   Outgoing Wire*FIRST PHYSICIANS RESOUR      166,514.94
                  CES LLC

   Oct 07, 2020   Check #606674                               11,644.64

   Oct 06, 2020   TRANSFER FROM COMMERCIAL ACCOU                          174,813.63
                  NT        4749

   Oct 06, 2020   BAMBORA BF10000105 72589503                   219.66

   Oct 06, 2020   Check #606680                                 297.06

   Oct 06, 2020   Check #606388                                 498.87

   Oct 06, 2020   Check #606679                                 540.55

   Oct 06, 2020   Check #606669                                 865.00

   Oct 06, 2020   Check #606673                                 950.61

   Oct 06, 2020   Check #606645                                1,129.35

   Oct 06, 2020   Check #606688                                1,542.46

   Oct 06, 2020   Check #606687                                1,626.70

   Oct 06, 2020   Check #606682                                1,627.37




https://web11.secureinternetbank.com/EBC_EBC1151/AccountDetails/Index/83f9e6bc-6... 12/17/2020
Checking account                                                                                 Page 6 of 7
               Case: 20-13482               Doc: 306   Filed: 12/28/20    Page: 39 of 46



    Date          Description                                Debit        Credit       Balance

   Oct 06, 2020   Check #606677                                2,059.75

   Oct 06, 2020   Check #606678                                5,357.50

   Oct 06, 2020   Check #606652                                7,000.00

   Oct 06, 2020   Check #606681                                8,180.00

   Oct 06, 2020   Check #606676                                9,549.93

   Oct 05, 2020   TRANSFER FROM COMMERCIAL ACCOU                          127,702.89
                  NT          4749

   Oct 05, 2020   Check #606683                                 166.08

   Oct 05, 2020   Check #606659                                 334.61

   Oct 05, 2020   Check #606671                                 495.32

   Oct 05, 2020   Check #606651                                2,256.28

   Oct 05, 2020   Check #606675                                2,985.22

   Oct 05, 2020   Check #606650                               11,644.64

   Oct 05, 2020   Check #606389                               56,368.56

   Oct 02, 2020   TRANSFER TO COMMERCIAL ACCOUNT 1              156.14
                       4749

   Oct 02, 2020   Outgoing Wire*FIRST PHYSICIANS RESOUR      394,917.01
                  CES LLC

   Oct 02, 2020   Transfer to Stroud Debit Card                1,634.03

   Oct 02, 2020   RHA STROUD INC Stroud to 103013017            257.90

   Oct 02, 2020   Cardinal Account 727652                      9,366.05

   Oct 02, 2020   Check #606656                               11,634.46

   Oct 01, 2020   TRANSFER FROM COMMERCIAL ACCOU                           10,678.49
                  NT          4749

   Oct 01, 2020   ACH ALLIANCE 17-8563                         1,599.30

   Oct 01, 2020   TRANSFER NFS LEASING INC NFS - MONT          6,688.50
                  HLY LEASE PAYMENT

   Oct 01, 2020   Check #606630                                   50.00




https://web11.secureinternetbank.com/EBC_EBC1151/AccountDetails/Index/83f9e6bc-6... 12/17/2020
Checking account                                                                    Page 7 of 7
               Case: 20-13482     Doc: 306    Filed: 12/28/20    Page: 40 of 46



    Date          Description                        Debit       Credit   Balance

   Oct 01, 2020   Check #606661                        100.00

   Oct 01, 2020   Check #606628                       1,041.66

   Oct 01, 2020   Check #606663                       3,178.71

   Oct 01, 2020   Check #606657                       3,405.34

   Oct 01, 2020   Check #606591                       7,350.00

   Oct 01, 2020   Check #606647                       8,706.00




https://web11.secureinternetbank.com/EBC_EBC1151/AccountDetails/Index/83f9e6bc-6... 12/17/2020
                                      Case: 20-13482                                Doc: 306                Filed: 12/28/20                              Page: 41 of 46
                                                                                              ATTACHMENT 5A
                                                                                    CHECK REGISTER - OPERATING ACCOUNT

       Name of Debtor: RHA STROUD, INC                                                                           Case Number: 20-13482

       Report Period Beginning: 10/25/2020                                                                       Period Ending: 11/30/2020

       NAME OF BANK:          Valliance Bank                                                                     BRANCH:
       ACCOUNT NAME: RHA Stroud                                                                                  ACCOUNT #:                                       xx7831
       PURPOSE OF ACCOUNT: OPERATING

        Account for all disbursements, including voids, lost checks, stop payments, etc. In the alternative, a computer generated check register can be attached to this report, provided all the information
       requested below is included.
               Date            Check Number                                      Payee                           Purpose                                                                       Amount
                11/05/2020    606752                  OFMQ OK Foundation For Medical Quality                     H. Medical & Patient Care Supplies                                                  1,041.66
                11/10/2020    Wire                    First Physicians Resources LLC                             L. First Physicians                                                               753,393.31
                11/10/2020    Debit                   City of Stroud Utility DD 30-4267-02                       U. Utilities                                                                           64.94
                11/10/2020    Debit                   City of Stroud Utility DD 30-4269-03                       U. Utilities                                                                          193.32
                11/10/2020    Debit                   City of Stroud Utility DD 30-4268-01                       U. Utilities                                                                          428.79
                11/10/2020    Debit                   City of Stroud Utility DD 30-4265-04                       U. Utilities                                                                       13,521.00
                11/10/2020    Debit                   Cardinal Account 727652                                    H. Medical & Patient Care Supplies                                                 16,386.06
                11/12/2020    606746                  Grainger                                                   H. Medical & Patient Care Supplies                                                    491.42
                11/12/2020    Wire                    Medline Industries Inc.                                    H. Medical & Patient Care Supplies                                                 20,482.90
                11/13/2020    606764                  US Foods                                                   H. Medical & Patient Care Supplies                                                     89.03
                11/13/2020    606761                  KCI USA                                                    H. Medical & Patient Care Supplies                                                  3,811.73
                11/13/2020    Wire                    First Physicians Business Solutions                        L. First Physicians                                                                42,200.00
                11/13/2020    Debit                   OK Natural Gas Util Payment 12697912067113                 U. Utilities                                                                        1,275.29
                11/13/2020    Debit                   Cardinal Account 727652                                    H. Medical & Patient Care Supplies                                                 23,646.99
                11/16/2020    606763                  Quidel Corporation                                         H. Medical & Patient Care Supplies                                                  1,654.86
                11/16/2020    606762                  Medline Industries, Inc.                                   H. Medical & Patient Care Supplies                                                  1,674.83
                11/16/2020    Debit                   Alliance Funding                                           N. Secured Creditors Payments (See Attach. 2)                                       1,062.44
                11/16/2020    Debit                   Central OK Tele COTC Pymt xxx779-4                         R. Telephone                                                                        2,171.84
                11/19/2020    606756                  Rajaram, MD PLLC                                           C. Contract Labor                                                                   2,450.00
                11/19/2020    Debit                   McKesson                                                   H. Medical & Patient Care Supplies                                                    514.64
                11/19/2020    Debit                   Owens and Minor                                            H. Medical & Patient Care Supplies                                                  5,000.00
                11/20/2020    Wire                    Medline Industries Inc                                     H. Medical & Patient Care Supplies                                                    651.32
                11/20/2020    Wire                    New Direction Acute Dialysis LLC                           C. Contract Labor                                                                  53,247.00
                11/23/2020    606767                  Diagnostic Lab of Oklahoma                                 H. Medical & Patient Care Supplies                                                     30.00
                11/23/2020    606775                  Insight Direct USA, Inc.                                   H. Medical & Patient Care Supplies                                                    543.60
                11/23/2020    606794                  US Foods                                                   H. Medical & Patient Care Supplies                                                  4,853.56
                11/23/2020    606778                  KCI USA                                                    H. Medical & Patient Care Supplies                                                  5,980.40
                11/23/2020    Debit                   Cardinal Health xxx27122220                                H. Medical & Patient Care Supplies                                                    136.79
                11/24/2020    606790                  Stroud American and Tri-County Herald                      W. Other Operating Expenses (See MOR-3)                                                15.00
                11/24/2020    606783                  Oklahoma Copier Solutions                                  M. Repairs & Maintenance                                                               17.42
                11/24/2020    606796                  Vyve Broadband                                             U. Utilities                                                                          313.47
                11/24/2020    606780                  Legendary Lawn & Land, LLC                                 M. Repairs & Maintenance                                                              650.00
                11/24/2020    606768                  Dynamic Infusion Therapy                                   H. Medical & Patient Care Supplies                                                  1,730.00
                11/24/2020    606774                  Hill-Rom                                                   H. Medical & Patient Care Supplies                                                  2,235.55
                11/24/2020    606793                  United Linen & Uniform                                     I. Office Supplies                                                                  3,512.13
                11/24/2020    606789                  Stericyde, Inc.                                            H. Medical & Patient Care Supplies                                                  6,294.40
                11/24/2020    Debit                   Loyale8887009676 ZD63140                                   H. Medical & Patient Care Supplies                                                  1,429.64
                11/24/2020    Debit                   Cardinal Health xxx27112220                                H. Medical & Patient Care Supplies                                                  2,062.79
                11/25/2020    606797                  Wells Fargo (GE Capital Copiers)                           N. Secured Creditors Payments (See Attach. 2)                                         256.98
                11/25/2020    606772                  GE Precision Healthcare LLC                                A. Advertising                                                                        315.57
                11/25/2020    606773                  Grainger                                                   H. Medical & Patient Care Supplies                                                    774.33
                11/25/2020    606786                  Prista Corporation                                         W. Other Operating Expenses (See MOR-3)                                             1,063.50
                11/25/2020    606798                  Anesthesia Service, Inc.                                   H. Medical & Patient Care Supplies                                                  1,212.00
                11/25/2020    606792                  Telemedicine Solutions                                     C. Contract Labor                                                                   1,800.00
                11/25/2020    606784                  Organogenesis, Inc.                                        H. Medical & Patient Care Supplies                                                  2,600.00
                11/25/2020    606779                  Lab Supply Specialists                                     C. Contract Labor                                                                   4,601.69
                11/25/2020    606765                  Agiliti Health, Inc.                                       H. Medical & Patient Care Supplies                                                  6,337.72
                11/25/2020    606788                  Stability Biologics                                        H. Medical & Patient Care Supplies                                                 13,623.00
                11/25/2020    Wire                    First Physicians Resources LLC                             L. First Physicians                                                               507,745.48
                11/25/2020    Wire                    First Physicians Resources LLC                             L. First Physicians                                                               563,612.96
                11/25/2020    Wire                    First Physicians Resources LLC                             L. First Physicians                                                             1,364,067.75
                11/25/2020    Debit                   Thara Damodaran MD                                         C. Contract Labor                                                                     218.75
                11/25/2020    Debit                   McKesson                                                   H. Medical & Patient Care Supplies                                                    685.65
                11/25/2020    Debit                   Cardinal Health xxx27112220                                H. Medical & Patient Care Supplies                                                    788.25
                11/27/2020    606787                  Secure Video                                               W. Other Operating Expenses (See MOR-3)                                                19.35
                11/27/2020    606781                  NewCall Communications                                     R. Telephone                                                                          695.00
                11/27/2020    606791                  Stroud Hospital & Development Authority                    W. Other Operating Expenses (See MOR-3)                                             3,178.71
                11/27/2020    606771                  Fisher Healthcare Acct#005865-002                          H. Medical & Patient Care Supplies                                                  5,819.48
                11/30/2020    606805                  Iron Mountain                                              W. Other Operating Expenses (See MOR-3)                                               448.45
                11/30/2020    606806                  KCI USA                                                    H. Medical & Patient Care Supplies                                                  6,511.50
                11/30/2020    Debit                   Cardinal Health xxx27112220                                H. Medical & Patient Care Supplies                                               1,473.21
       TOTAL AMOUNT                                                                                                                                                                        $ 3,463,107.45




Monthly Operating Report                                                                             Unaudited                                                                                   11:08 AM, 12/21/2020
                             Case: 20-13482                    Doc: 306               Filed: 12/28/20                  Page: 42 of 46


                                                                     ATTACHMENT 5A
                                                            CHECK REGISTER - OPERATING ACCOUNT

Name of Debtor: RHA STROUD, INC                                                                      Case Number: 20-13482

Report Period Beginning: 10/25/2020                                                                  Period Ending: 11/30/2020

NAME OF BANK:           Valliance Bank                                                               BRANCH:
ACCOUNT NAME: RHA Stroud                                                                             ACCOUNT #:                     xx4749
PURPOSE OF ACCOUNT: OPERATING

 Account for all disbursements, including voids, lost checks, stop payments, etc. In the alternative, a computer generated check register can be attached to this report,
provided all the information requested below is included.
       Date              Check Number                                Payee                           Purpose                                                Amount
        10/26/2020      Transfer                Transfer to Commercial Account      7831             W. Other Operating Expenses (See MOR-3)                    127,527.91
        10/26/2020      Transfer                Transfer to Commercial Account      7831             W. Other Operating Expenses (See MOR-3)                    130,810.28
        10/28/2020      Transfer                Transfer to Commercial Account      7831             W. Other Operating Expenses (See MOR-3)                      48,289.33
        10/29/2020      Transfer                Transfer to Commercial Account      7831             W. Other Operating Expenses (See MOR-3)                      59,835.25
        10/20/2020      Transfer                Transfer to Commercial Account      7831             W. Other Operating Expenses (See MOR-3)                      12,072.22
        10/30/2020      Debit                   Lockbox Correction                                   B. Bank Charges                                                  39.86
        11/02/2020      Transfer                Transfer to Commercial Account      7831             W. Other Operating Expenses (See MOR-3)                      14,955.83
        11/03/2020      Transfer                Transfer to Commercial Account      7831             W. Other Operating Expenses (See MOR-3)                       7,642.40
        11/04/2020      Transfer                Transfer to Commercial Account      7831             W. Other Operating Expenses (See MOR-3)                    205,394.69
        11/05/2020      Transfer                Transfer to Commercial Account      7831             W. Other Operating Expenses (See MOR-3)                      71,595.95
        11/06/2020      Transfer                Transfer to Commercial Account      7831             W. Other Operating Expenses (See MOR-3)                      47,691.48
        11/09/2020      Transfer                Transfer to Commercial Account      7831             W. Other Operating Expenses (See MOR-3)                      11,906.48
        11/10/2020      Debit                   Analysis Charges                                     B. Bank Charges                                               1,025.14
        11/10/2020      Transfer                Transfer to Commercial Account      7831             W. Other Operating Expenses (See MOR-3)                      38,676.77
        11/12/2020      Transfer                Transfer to Commercial Account      7831             W. Other Operating Expenses (See MOR-3)                    206,560.28
        11/13/2020      Transfer                Transfer to Commercial Account      7831             W. Other Operating Expenses (See MOR-3)                       5,299.14
        11/16/2020      Transfer                Transfer to Commercial Account      7831             W. Other Operating Expenses (See MOR-3)                      82,231.79
        11/17/2020      Transfer                Transfer to Commercial Account      7831             W. Other Operating Expenses (See MOR-3)                       4,953.15
        11/18/2020      Transfer                Transfer to Commercial Account      7831             W. Other Operating Expenses (See MOR-3)                       9,480.77
        11/19/2020      Transfer                Transfer to Commercial Account      7831             W. Other Operating Expenses (See MOR-3)                    637,282.03
        11/20/2020      Transfer                Transfer to Commercial Account      7831             W. Other Operating Expenses (See MOR-3)                    669,068.34
        11/23/2020      Transfer                Transfer to Commercial Account      7831             W. Other Operating Expenses (See MOR-3)                    455,853.98
        11/24/2020      Transfer                Transfer to Commercial Account      7831             W. Other Operating Expenses (See MOR-3)                    133,291.63
        11/25/2020      Transfer                Transfer to Commercial Account      7831             W. Other Operating Expenses (See MOR-3)                      14,621.22
        11/27/2020      Transfer                Transfer to Commercial Account      7831             W. Other Operating Expenses (See MOR-3)                      14,056.74
        11/30/2020      Transfer                Transfer to Commercial Account      7831             W. Other Operating Expenses (See MOR-3)                      74,450.40
TOTAL AMOUNT                                                                                                                                          $     3,084,613.06
                                                                    Case: 20-13482                          Doc: 306                  Filed: 12/28/20                      Page: 43 of 46


                                                                              ATTACHMENT 5A
                                                                     CHECK REGISTER - OPERATING ACCOUNT

Name of Debtor: RHA STROUD, INC                                                                                            Case Number: 20-13482

Report Period Beginning: 10/25/2020                                                                                        Period Ending: 11/30/2020

NAME OF BANK:          Valliance Bank                                                                                      BRANCH:
ACCOUNT NAME: Stroud Debit Card Account                                                                                    ACCOUNT #:                     xx3103
PURPOSE OF ACCOUNT: OPERATING

 Account for all disbursements, including voids, lost checks, stop payments, etc. In the alternative, a computer generated check register can be attached to this report, provided all the
information requested below is included.
      Date              Check Number                                           Payee                                       Purpose                                             Amount
        10/29/2020     Debit                   POS Purchase                                                                I. Office Supplies                                           79.18
        10/29/2020     Debit                   POS Purchase                                                                I. Office Supplies                                           25.00
        10/30/2020     Debit                   POS Purchase - HMC Education                                                I. Office Supplies                                           45.00
        11/02/2020     Debit                   POS Purchase OK Chandler Atwood 48 Chand SEQ #000034 8306                   I. Office Supplies                                          242.82
TOTAL AMOUNT                                                                                                                                                               $         392.00
                            Case: 20-13482                     Doc: 306             Filed: 12/28/20                  Page: 44 of 46


                                                                   ATTACHMENT 5A
                                                          CHECK REGISTER - OPERATING ACCOUNT

Name of Debtor: RHA STROUD, INC                                                                   Case Number: 20-13482

Report Period Beginning: 10/25/2020                                                               Period Ending: 11/30/2020

NAME OF BANK:           Valliance Bank                                                            BRANCH:
ACCOUNT NAME: Stroud Grant Fund Acct                                                              ACCOUNT #:                      xx7906
PURPOSE OF ACCOUNT: OPERATING

 Account for all disbursements, including voids, lost checks, stop payments, etc. In the alternative, a computer generated check register can be attached to this report
provided all the information requested below is included.
       Date              Check Number                              Payee                          Purpose                                               Amount

NO TRANSACTIONS DURING THIS TIME PERIOD




                                                                                                                                                                  -
TOTAL AMOUNT                                                                                                                                        $             -
                                   Case: 20-13482         Doc: 306        Filed: 12/28/20            Page: 45 of 46

                                                     ATTACHMENT 7
                                       SUMMARY OF OFFICER OR OWNER COMPENSATION

Name of Debtor: RHA STROUD, INC                                   Case Number: 20-13482

Report Period Beginning: 10/25/2020                               Period Ending: 11/30/2020

 Report all forms of compensation received by or paid on behalf of the Officer or Owner during the month. Include car allowances,
payments to retirement plans, loan repayments, payments of Officer/Owner’s personal expenses, insurance premium payments, etc. Do
not include reimbursement for business expenses Officer or Owner incurred and for which detailed receipts are maintained in the
accounting records.

Name of Officer of Owner                         Title            Payment Description                          Amount Paid
One Cura Wellness                                                                                             $              -
                                                                                                                             -
                                                                                                                             -



                                                           PERSONNEL REPORT
                                                                                                                  Full Time         Part Time
Number of employees at beginning of period                                                                            0                  0
Number hired during the period                                                                                        0                  0
Number terminated or resigned during period                                                                           0                  0
Number of employees on payroll at end of period                                                                       0                  0



                                                    CONFIRMATION OF INSURANCE

 List all policies of insurance in effect, including but not limited to workers' compensation, liability, fire, theft, comprehensive, vehicle,
health and life. For the first report, attach a copy of the declaration sheet for each type of insurance. For subsequent reports, attach a
certificate of insurance for any policy in which a change occurs during the month (new carrier, increased policy limits, renewal, etc.).

   Agent and/ or                                                                                              Date Premuim
     Carrier            Phone Number       Policy Number           Coverage Type Expiration Date                   Due
Hartford                                  72 UNN CD6550            Property, Auto          9/30/21                 9/30/20
Medpro Group             707-514-7860         H003399                 Liability            9/30/21                 9/30/20
Medpro Group             707-514-7860         E003399              Excess Liability        9/30/21                 9/30/20




The following lapse in insurance coverage occurred this month:

    Policy Type           Date Lapsed      Date Reinstated        Reason for Lapse




⁪Check here if U. S. Trustee has been listed as Certificate Holder for all insurance policies.




        Monthly Operating Report                                     Unaudited                                        11:08 AM, 12/21/2020
                                   Case: 20-13482        Doc: 306         Filed: 12/28/20          Page: 46 of 46

                                                      ATTACHMENT 8
                                    SIGNIFICANT DEVELOPMENTS DURING REPORTING PERIOD

Name of Debtor: RHA STROUD, INC                                       Case Number: 20-13482

Report Period Beginning: 10/25/2020                                   Period Ending: 11/30/2020

 Information to be provided on this page, includes, but is not limited to: (1) financial transactions that are not reported on this report, such
as the sale of real estate (attach closing statement) ; (2) non-financial transactions, such as the substitution of assets or collateral; (3)
modifications to loan agreements; (4) change in senior management, etc. Attach any relevant documents.


The debtors and their financial advisors have completed this Monthly Operating Report based on information available to them as
of December 22, 2020. Certain information was not available to be able to reconcile amounts and or provide detailed information
as requested. We have made an effort to identify those areas where assumptions were made, and or responsive information was
not available. Should information become available the debtor will file an amended report or provide reconciling information on a
future monthly report.




        Monthly Operating Report                                    Unaudited                                          1:00 PM, 12/28/2020
